DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the drawings has been withdrawn. The 35 USC 112 rejection of claims 1 and 14 have been withdrawn.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose “a seat frame, which ... has ... an upper side that receives a seating surface,” and “an operating unit on the upper side” examiner respectfully disagrees. Whitcomb figure 1 discloses seat cushions/surface, while not referenced but is displayed, sits atop seat frame ref. 15, accordingly the seat frame has an upper side in order for supporting the seating surface. While Whitcomb does not disclose the operating unit on the upper side, Siebier is looked for teaching this limitation. As seen in figure 1 of Siebier, the operating unit, comprising at least ref. 45, but also other parts including ref. 20 which is necessary for operation of the unit, is situated on an upper side of seat frame ref. 12. This is seen in figures 1 and 2. The seat frame comprising at least refs 11, 12, 17. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here Siebier teaches an operating unit on an upper side of a seat frame. The term upper may refer to an upper side or a top side/surface.
   Examiner notes Applicants requests for rejoining of claims 6-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb (6260813) in view of Siebier (4925229).
In regards to claim 1, Whitcomb discloses a passenger seat system for a transportation system, the passenger seat system comprising:
at least one support structure (Fig. 1 ref. 14); and
at least one seat (ref. 10 seat assembly comprising ref. 12), which comprises a seat frame (ref. 15), which is movable and arrestable on the support structure (as seen in Fig. 3 seat moved from floor) and has an underside that rests on the support structure (as seen in Fig. 1 underside of ref. 15 rests/sits on ref. 14) and an upper side that receives a seating surface (as seen in Fig. 1 seating surface displayed but not referenced sits on upper side of ref. 15);
wherein the seat frame comprises an arresting device on the underside  (Fig. 1 comprising ref. 20 disclosed as locking pin) and an operating unit (comprising at least ref. 18 lever handle) coupled with the arresting device (coupling by way of linkage ref. 22);
wherein the operating unit is movable into an arresting position (position of ref. 18 as seen in Fig. 1) and a release position (as seen in Fig. 3 arrow indicates movement of ref. 18 into position, C2:58 “activated and deactivated by means of lever mechanism 18”) and is blockable at least in the arresting position (Fig. 1, C2:25 disclosed as “seat track anchor fitting of the invention, in place, securing an aircraft seat to tracks“); and
wherein the arresting device is adapted for arresting the seat frame on the support structure with the operating unit in the arresting position and to release it with the operating unit in the release position (Whitcomb abstract “fitting for anchoring an aircraft seat to a track mounted to the floor of the aircraft”).
While Whitcomb discloses an operating unit (Fig. 1 comprising at least ref. 18) coupled with the arresting device (comprising ref. 20) Whitcomb does not expressly disclose: the operating unit on the upper side (upper side of the seat frame).
Siebler teaches an operating unit (comprising at least ref. 45) for an arresting device/seat lock oriented on an upper side of a seat frame (as seen in Figs. 1-3, the seat frame comprises at least refs. 11, 17, 12, 20, parts which support the seat.
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Whitcomb with Siebler by providing the operating unit on the upper side of the seat frame in order to prevent passenger feet hitting the unit and to be easier to reach.

In regards to claim 2, Whitcomb as combined discloses the passenger seat system according to claim 1, but does not expressly disclose: wherein the operating unit and a blocking device are arranged relative to each other, that they cannot be handled with a single hand at the same time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the operating unit and the blocking device relative to each other, such that they cannot be handled with a single hand at the same time in order to prevent unintended activation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 3, Whitcomb as combined discloses the passenger seat system according to claim 1, wherein the support structure comprises an elongated seat rail (Whitcomb ref. 14) having first locking means distributed along a longitudinal grid (Whitcomb as seen in Fig. 5 ref. 42 circular openings in rail ref. 14), and wherein the arresting device is adapted to be arrested at the first locking means (Whitcomb as seen in Fig. 7).

In regards to claim 4, Whitcomb as combined discloses the passenger seat system according to claim 3, wherein the support structure comprises at least one guiding body arranged on the seat rail (Whitcomb ref. 14 track comprises a flange portion which acts as guide), which guiding body extends parallel to the seat rail and is coupled therewith (Whitcomb as seen in Fig. 5 for ref. 14), wherein the guiding body is adapted for guiding a guiding section (Whitcomb guides ref. 15 guiding a section of the seat frame) of the seat frame along the seat rail.

In regards to claim 5, Whitcomb as combined discloses the passenger seat system according to claim 4, wherein the at least one guiding body comprises second locking means (Whitcomb ref. 38), which correspond with the first locking means of the seat rail (Whitcomb ref. 38 inline/corresponds to ref. 42 as seen in Figs.).

In regards to claim 12, Whitcombas combined discloses the passenger seat system according to claim 1, wherein the operating unit is coupled with the arresting device through a multi-link chain comprising a plurality of interconnected links (Whitcomb seen in Fig. 3 links connecting ref. 18 to ref. 20), the multi-link chain comprising a first end and a second end (Whitcomb seen in Fig. 3), wherein the first end is swivably coupled with the arresting device and wherein the second end is coupled with the operating unit (Whitcomb Fig. 3, item 24).

Independent claim 14 is of similar scope as claim 1 and is similarly rejected using Whitcomb and Siebler.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb, Siebler as applied to claim 12 above, and further in view of Beroth (5509722).
In regards to claim 13, Whitcomb as combined discloses the passenger seat system according to claim 12, but does not expressly disclose: wherein the seat frame comprises at least one tube at a top side for receiving a seating surface, wherein the operating unit is clamped to the at least one tube.
Beroth teaches seat frame which comprises tubes (Fig. 11 ref. 91) for receiving a seating surface (ref. 91 disclosed as seat mounting tube), the tubes comprising clamps for securing to the frame (as suggested in Fig. 11 ref. 91 secured to ref. 100)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Whitcomb as combined with Beroth by providing the seat frame comprises tubes for receiving the seating surface in order to provide a stable and even mounting surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Whitcomb as combined by attaching the operating unit to the tubes via the clamps of Beroth as this is well known in the art and to prevent passengers feet hitting the operating unit.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb, Siebler as applied to claim 14 above, and further in view of Heine et al (7641370).
In regards to claim 15, Whitcomb as combined discloses the aircraft cabin according to claim 14, but does not expressly disclose: further comprising service units above passenger seats, wherein the number of service units equals at least the maximum number of possible passenger seats underneath.
Heine teaches service units which correspond to each seat (Fig. 1 ref. 16 corresponds to each seat ref. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Whitcomb as combined with Heine by providing service units above passenger seats and wherein the number of service units equals at least the maximum number of possible passenger seats underneath in order to allow for storage for each passenger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642